Citation Nr: 0949136	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to the service-connected 
right knee disability. 

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected residuals right knee medial 
meniscectomy manifested by laxity (right knee disability).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Philadelphia 
RO (which services the seven southern counties of New Jersey) 
that denied the Veteran's claim for an increased rating for 
the service-connected right knee instability and denied 
service connection for the left knee disorder.

The Veteran testified in a hearing at the Philadelphia RO 
before a Decision Review Officer (DRO) in February 2008.  The 
transcript has been associated with the claims file.

The Board notes that in a November 2007 statement the Veteran 
requested an evaluation of 30 percent for his service-
connected right knee disability.  In a rating decision, dated 
November 2008, the Philadelphia RO denied an increased 
disability evaluation in excess of 10 percent for service-
connected residuals of the right knee medial meniscectomy 
manifested by laxity.  The Veteran disagreed with that 
decision, and the current increased rating appeal ensued.

The November 2008 RO rating decision also granted a separate 
30 percent disability evaluation for a separate right knee 
disability of degenerative joint disease.  The Veteran did 
not express disagreement with the 30 percent rating for 
arthritis assigned in the November 2008 rating decision; 
therefore, the question of rating for arthritis of the right 
knee is not an issue on appeal. 

In April 2009, the Board remanded the claims for an increased 
rating for the service-connected right knee instability and 
service connection for the left knee disorder to the 
Philadelphia RO for additional development.  The requested 
development was completed, and the case was returned to the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided have been accomplished.  

2.  The Veteran did not sustain a left knee injury or disease 
in service, and did not have chronic symptoms of left knee 
disability in service; did not have continuous left knee 
symptoms since service separation; and the currently 
demonstrated left knee disorder is not shown to be caused or 
aggravated by an in-service injury or disease or the service-
connected right knee disability.

3.  For the rating period before July 28, 2008, the service-
connected right knee instability is shown to be productive of 
a disability picture that more nearly approximates that of a 
functional loss lateral instability or recurrent subluxation 
with slight symptoms, but no dislocated semilunar cartilage 
with frequent episodes of locking pain, and no effusion into 
the joint is demonstrated.  

4.  For the rating period from July 28, 2008, the service-
connected right knee instability is shown to be productive of 
a disability picture that more nearly approximates that of a 
functional loss due to lateral instability or recurrent 
subluxation with severe symptoms, but no dislocated semilunar 
cartilage with frequent episodes of locking pain, and 
effusion into the joint is demonstrated.

5.  For the rating period from July 28, 2008, the service-
connected right knee instability has been severe.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any be presumed to have been incurred therein; nor is 
it proximately due to or the result of the service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  For the rating period before July 28, 2008, the criteria 
for a rating in excess of 10 percent for the service-
connected right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5257 
(2009). 

3.  Resolving reasonable doubt in the Veteran's favor, for 
the rating period from July 28, 2008, the criteria for a 
rating of 30 percent for right knee instability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, 
Diagnostic Code 5257 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided several letters that provided the 
required VCAA notice regarding both the service connection 
and increased rating issue.  In an August 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection and an increased evaluation, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in an August 2006 
letter the Veteran was advised of how disability ratings and 
effective dates were assigned.  In a June 2008 letter, the RO 
advised the Veteran that to substantiate his claim for an 
increased rating, the Veteran should submit evidence as to 
the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  A June 2009 letter 
from the RO informed the Veteran of what the evidence must 
show for an increased evaluation, for secondary service 
connection, for service connection, and how VA determines 
disability ratings and effective dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board is satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private treatment records, VA examinations, a DRO hearing 
transcript, and the Veteran's written statements.  

The reports of the August 2005 VA examination of the right 
and left knees, and the July 2008 VA examination of the right 
knee reflect that the VA examiners reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination, and rendered 
an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for the purposes 
of this decision.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Hence, the Board finds that the VCAA notice 
requirements have been fulfilled.  

Secondary Service Connection for a Left Knee Disorder 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as arthritis to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The VA 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The Board notes initially that the claimed left knee 
disability was not demonstrated during the Veteran's period 
of active service or until April 2001, over thirty years 
after his service separation.  Moreover, the currently 
demonstrated left knee disorder is not shown to be due to an 
in-service injury or disease. 

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

After a review of the evidence, the Board finds that the 
Veteran did not sustain a left knee injury or disease in 
service, did not have chronic symptoms of left knee 
disability in service, and did not have continuous left knee 
symptoms since service separation.  On the July 1964 service 
entrance examination, the Veteran checked the box for normal 
lower extremities.  The July 1965 service medical examination 
noted no bone, joint, or other deformity, no trick or locked 
knee, and no arthritis or rheumatism.  The Veteran indicated 
that he was in good health.  STRs from December 1965, March 
1966, September1966, and April 1967 indicate treatment for a 
right knee injury, but no mention of treatment for a left 
knee injury.  Finally, the July 1968 service separation 
examination noted normal lower extremities.

The evidence shows that a left knee disorder was not 
continuous since service.  After service, during a November 
2002 private examination from the Rothman Institute, the 
examiner's impression was that the left knee condition was a 
post-service work-related contusion.  The Veteran reported 
that after service in April 2001 he was carrying his heavy 
toolbox down a set of cement stairs when a branch that was 
protruding through the railing on the stairs caught the cuff 
on his pants and caused him to twist around and fall.  He 
twisted both knees and then landed on the anterior aspect of 
both flexed knees on the hard concrete surface.

The Board further finds that the currently demonstrated left 
knee disorder is not shown to be caused or aggravated by an 
in-service injury or disease or the service-connected right 
knee disability.  There is no competent evidence of nexus 
between current left knee disorder and service or the 
service-connected right knee disabilities.  In an August 2005 
VA examination, the examiner noted that there was no history 
of a left knee injury.  The examiner further noted that he 
knew of no evidence that would relate the Veteran's left knee 
condition to the service-connected right knee disability.  
Finally, the examiner indicated that the Veteran has not 
reported a left knee injury that would stem from the right 
knee disability.  The left knee disorder is not shown to be 
due to an in-service injury or disease, and is not shown to 
have been caused or aggravated by the service-connected right 
knee disability.

The Veteran asserts in this case that his left knee condition 
is the result of his service-connected right knee disability.  
However, a layperson is not considered competent of opining 
as to the causation of a medical disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).  

The left knee disorder is not shown by competent evidence to 
have been caused or aggravated by the service-connected right 
knee disability.  An April 2002 private examination by 
J.R.D., M.D., indicated it was conceivable that the left knee 
condition occurred at the time of the Veteran's (post-
service) April 2001 injury.

The Board notes that the Veteran has a current left knee 
disorder and that he has a service-connected right knee 
disability; however, the weight of the evidence is against 
the Veteran's contention that the left knee condition 
resulted from the service connected right knee disability.  
Furthermore, there are three separate medical opinions that 
attribute the Veteran's left knee disorder to his April 2001 
post-service work accident.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for a left knee 
disorder.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



Increased Rating for a Right Knee Instability

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  Furthermore, in reviewing a claim for a higher 
rating, VA must consider all potential applications of Title 
38 C.F.R., whether or not raised by the veteran.  See 
Schafrath, 1 Vet. App. at 593.  A veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Then, 
based on the facts of the particular case, VA must determine 
which Diagnostic Code (DC) is most appropriate for 
application in a veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Disabilities of the knee are rated under DCs 5256 to 5263.  
The evidence in this case does not show ankylosis, dislocated 
or removal of semilunar cartilage, impairment of the tibia 
and fibula, or genu recurvatum.  Therefore, DCs 5256, 5258, 
5259, 5262, and 5263 are not for application.  

The Board notes that the Veteran has been rated under DC 5257 
and assigned a 10 percent rating.  Under DC 5257, other 
impairment of the knee, slight recurrent subluxation or 
lateral instability of the knee is rated as 10 percent 
disabling.  Moderate recurrent subluxation or lateral 
instability of the knee is rated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  
The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2009).  

Right Knee Instability Rating for the Period before July 28, 
2008

The Veteran submitted a claim for an increased rating of his 
service-connected right knee instability which was received 
by the RO on July 6, 2005.  A March 2006 decision denied the 
Veteran's claim for an increased rating in excess of 10 
percent for right knee instability.  The Veteran submitted a 
June 2006 notice of disagreement contending that he should be 
assigned a higher rating of 20 percent.  

After a review of the evidence, the Board finds that, for the 
rating period before July 28, 2008, the Veteran did not meet 
the criteria for a higher 20 percent rating under Diagnostic 
Code 5257 because there was no lateral instability or 
recurrent subluxation with moderate or severe symptoms.

The April 2001 private treatment record impression was that 
of a right knee effusion.  There is no mention of recurrent 
subluxation.  The June 2001 private treatment record notes no 
anterior or posterior instability.  In the September 2001 
private treatment record, the physician noted that the 
Veteran had a positive McMurry, but that there was no varus 
or valgus at 0 to 30 degrees.  During an October 2001 private 
examination the examiner noted that the Veteran had 
difficulty with ambulation limiting his ability to perform 
his daily work tasks.  February 2002 private treatment record 
indicates no anterior or posterior drawer, and no Lachman, 
with no varus or valgus instability at 0 or thirty degrees.  
In a February 2002 private examination by S.S., M.D., the 
Veteran reported that his knees gave out and that he is 
unable to manage steps.  During an April 2002 private 
examination with J.R.D., M.D., the examiner noted that there 
was no right knee instability.  The August and September 2002 
the private treatment records note no varus or valgus 
instability at 0 or thirty degrees, no anterior or posterior 
drawer, and no Lachman.  

During an August 2005 VA examination, the examiner noted that 
the Veteran's flexion could not be measured on the left leg 
because the Veteran was unable to stand on the right lower 
limb. The findings of the August 2005 VAX indicated no laxity 
in either knee.  The Veteran reported that his knees hurt all 
the time, even at rest, and that he can only walk a few steps 
with a cane because of the severe pain in his knees.  VA 
outpatient treatment record from August 2006 noted that the 
Veteran used a manual wheelchair in order to get around.

Accordingly, the Board finds that, for the rating period 
before July 28, 2008, the criteria for a rating higher than 
10 percent for the right knee instability have not been met.  
The evidence does not show that for this period the right 
knee is moderately unstable, in fact, as discussed above, the 
medical evidence of record indicated that his right knee was 
relatively stable with occasional giving out of the knees.  
The Board notes that the Veteran used a cane for ambulation 
and the evidence suggests that his knee does not give in a 
way that would demonstrate moderate to severe symptoms.  
Hence, the Board finds that the Veteran's recurrent 
subluxation or lateral instability was manifest only by 
slight symptoms for the period before July 28, 2008, as 
contemplated by a 10 percent disability rating under DC 5257, 
38 C.F.R. § 4.71a.

Right Knee Instability Rating after July 28, 2008

The Board finds that, resolving reasonable doubt in the 
Veteran's favor, for the rating period from July 28, 2008 the 
criteria for a rating of 30 percent for right knee 
instability have been met.  In this case, the service-
connected right knee disability is shown to be productive of 
a disability picture that more nearly approximates that of 
lateral instability or recurrent subluxation with severe 
symptoms since July 28, 2008, as required for a 30 percent 
rating under DC 5257.  38 C.F.R. § 4.71a.

During a February 2008 DRO hearing, the Veteran stated that 
he is always falling because his knee is constantly giving 
out on him.  He stated that he could not stand in the shower 
and fell knocking out his teeth (service connection for which 
was previously denied).  He indicated that because of his 
knee giving out he had fallen down stairs.  

During the July 2008 VA examination, the examiner noted that 
the Veteran had been on Social Security disability since 
2001.  The Veteran was positive for drawer and McMurry tests 
and has laxity in the right knee joint.  The Veteran reported 
that his right knee gives out three times per week.  The 
examiner noted that the Veteran uses a cane for ambulation of 
short distances and a wheel chair for traveling longer 
distances.  Furthermore, the Veteran reported that he was 
told by his physician that a knee brace would not be able to 
help his right knee disability.

The Board finds that the Veteran has laxity in the right knee 
joint and that his recurrent subluxation or lateral 
instability has resulted in severe symptoms since July 28, 
2008.  For example, for this time period the Veteran could 
not stand on his lower right limb, has fallen multiple times 
because of his knee giving out, his knee gives out three 
times a day, and he has difficulty caring for himself as 
noted by his fall while showering.  The Veteran uses a cane 
to ambulate short distances or uses a wheelchair when 
traveling long distances.  He has laxity in his right knee.  
He was not provided a brace as his treating physician told 
him that it would not help his knee to improve in stability.  
For these reasons, the Board finds that the criteria for a 
rating of 30 percent from July 28, 2008 for the service-
connected right knee instability has been met.  
38 U.S.C.A. § 5107(b).

The Board notes the 30 percent is the maximum schedular 
rating provided for instability of the knee; therefore, a 
higher schedular evaluation is not available.  (Diagnostic 
Code 5257).  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's right knee disability 
is manifested by symptoms such as pain, lateral instability, 
and recurrent giving out of the right knee (subluxation).  
These manifestations are contemplated in the schedular rating 
criteria (DC 5257).  The 


rating criteria are adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating is not warranted; therefore, the Board is not required 
to remand the Veteran's claim for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a left knee disorder, including as 
secondary to the service-connected right knee disability, is 
denied. 

An increased rating of 30 percent for the service-connected 
right knee instability, for the period from July 28, 2008, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


